55 N.Y.2d 868 (1982)
Public Service Mutual Insurance Company, Respondent-Appellant,
v.
Fireman's Fund American Insurance Companies, Defendant, and Insurance Company of North America, Appellant-Respondent.
Court of Appeals of the State of New York.
Decided January 19, 1982.
Neal M. Glazer, Michael Majewski and Joseph D. Ahearn for appellant-respondent.
Alvin P. Bluthman and Nathan Cyperstein for respondent-appellant.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed, without costs, for the reasons stated in the opinion by Justice ARNOLD L. FEIN at the Appellate Division (82 AD2d 403).